DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9, 11, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant Admitted Prior Art (AAPA) JP H10-290389 to Toyota Motor Corp. (hereinafter Toyota).

Regarding independent claim 1, Toyota teaches an apparatus comprising: 
a photographing unit configured to capture an image of an object (CCD 20 of camera 12, see Fig. 1); 
a lens configured to cause the image of the object to be formed on an image sensor (lens 16, see Fig. 1); 
at least one processor (image creation unit 14 controls the camera, see Fig. 1); and 
a memory coupled to the at least one processor, the memory having instructions that, when executed by the processor (processing main unit 26 includes the storage unit, see Fig. 1), perform the operations as: 
a setting acquisition unit configured to acquire photographing conditions including a focus movement amount and a number of images to be photographed, from a user (user sets the focus positions, hence number of images and the focus movement amount, see pars. [0027]); and 
an acquisition unit configured to control the lens and the photographing unit to sequentially acquire images to be photographed the number of which is the acquired number, by discretely displacing a focal length by the acquired focus movement amount (performing sequential capturing moving the focus position during capturing, focus bracketing, see pars. [0026-0029]), 
wherein whenever the acquisition unit acquires one of the acquired number of images to be photographed, the acquisition unit calculates a combining map indicative of a combining ratio of respective pixels at same positions in all of the acquired images, generates a combined image based on all of the acquired images according to the combining map (synthesis is performed, see pars. [0030), and 
sequentially displays the generated combined images by superimposing information on the combining map thereon (display the multi-focus image, see pars. [0021, 0025]).

Regarding claim 3, Toyota teaches the apparatus according to claim 1, wherein the at least one processor configured to further perform the operations as:
a distance acquisition unit configured to acquire a distance from the apparatus to an object (acquires the distance from the object to the camera, see par. [0031]), and 
a detection unit configured to detect an in-focus area within an image acquired by the acquisition unit based on the acquired distance to the object (assigned the in focus position, see pars. [0031, 0033]), and 
wherein the combining map is calculated based on the detected in-focus areas of all acquired images whenever the acquisition unit acquires an image (synthesized the portions of each image, see par. [0031]).

Regarding claim(s) 9 and 11, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 1 and 3 and is/are rejected for the same reasons used above.

Regarding independent claim(s) 15 and 17, claim(s) is/are drawn to the non-transitory computer-readable storage medium used by the corresponding apparatus in claim(s) 1 and 3 and is/are rejected for the same reasons used above.

Allowable Subject Matter
Claim(s) 2, 4-8, 10, 12-14, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the apparatus according to claim 1, wherein the combining map is calculated based on contrast values of all acquired images whenever the acquisition unit acquires an image.

Regarding claim 4, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the apparatus according to claim 1, wherein the information on the combining map indicates a combining area in which the respective contrast value of all acquired images are not lower than a threshold value.

Regarding claim(s) 5-8, claim(s) further depend from claim 4 and is/are allowable for the same reasons stated above.

Regarding claim(s) 10 and 12-14, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 2 and 5-8 and is/are allowed for the same reasons used above.

Regarding claim(s) 16 and 18-20, claim(s) is/are drawn to the non-transitory computer-readable storage medium used by the corresponding apparatus in claim(s) 2 and 5-8 and is/are allowed for the same reasons used above.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698       

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698